[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________                   FILED
                                                          U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                               No. 05-11793
                                                               September 7, 2005
                           Non-Argument Calendar             THOMAS K. KAHN
                         ________________________                CLERK

                    D. C. Docket No. 04-00173-CV-4-SPM

RICHARD W. WILLIAMS,
VICTOR L. DAVIS, SR.,
as personal representative
of the Estate of Lakisha M.
Davis, Deceased,

                                                           Plaintiffs-Appellants,

                                    versus

GEICO GENERAL INSURANCE COMPANY,
A Foreign Corporation,
THOMAS CHRISTIANSEN,
TRACY BOLTIN,

                                                          Defendants-Appellees.
                          _______________________

                  Appeal from the United States District Court
                      for the Northern District of Florida
                        _________________________
                              (September 7, 2005)


Before CARNES, MARCUS and WILSON, Circuit Judges.

PER CURIAM:
       Plaintiffs-Appellants Richard W. Williams (“Williams”) and Victor L.

Davis, Sr. (“Davis”), as personal representative of the estate of Lakisha M. Davis,

deceased, appeal the district court’s order granting summary judgment in favor of

GEICO General Insurance Company (“GEICO”).1

       Williams was insured by GEICO through an automobile liability policy

when he was involved in a fatal car accident in which Davis and his son were

seriously injured, and his wife was fatally injured. After an excess judgment was

entered against Williams, he and Davis filed a complaint seeking damages for

GEICO’s alleged bad faith in failing to negotiate a settlement for the policy limits.

In granting summary judgment in GEICO’s favor, the district court concluded that

GEICO “did not act in bad faith toward its insured.”

       Upon a de novo review of the record and consideration of the parties’ briefs,

we agree with the district court that there is insufficient record evidence that would

lead a rational trier of fact to conclude that GEICO acted in bad faith in handling

Davis’s bodily injury and death claim against Williams. Accordingly, we affirm

the district court’s order granting summary judgment in GEICO’s favor.

       AFFIRMED.




       1
       Prior to granting summary judgment in favor of GEICO, the district court dismissed
Defendants Thomas Christiansen and Tracy Boltin as fraudulently joined.

                                              2